Citation Nr: 0625999	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-15 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a nervous condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the veteran's application to reopen a claim for service 
connection for schizophrenia, and denied his claim for 
service connection for post-traumatic stress disorder (PTSD).  
By a July 2005 decision, the Board consolidated the claims 
into a broader application to reopen a claim for service 
connection for a nervous condition, and found that new and 
material evidence sufficient to reopen the claim had been 
submitted.  The Board subsequently remanded the claim for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

In July 2005, the Board remanded the claim for an additional 
VA psychiatric examination for the purpose of ascertaining 
whether it was as likely as not that the veteran's current 
psychiatric disorder was related to his period of active 
service.  The veteran underwent such examination in October 
2005, as a result of which he was diagnosed with depressive 
disorder, not otherwise specified.  At the time of 
examination, the veteran was noted to have a constricted 
affect and anxious mood.  He complained of feeling fearful 
and threatened, and reported experiencing episodes of anxiety 
two to three times per week.  Despite having been wounded in 
combat, the examiner found that the veteran's symptomatology 
did not meet the DSM-IV criteria for a PTSD diagnosis.  
Specifically, the veteran was found not to re-experience a 
traumatic event, or avoid stimuli, and symptoms of 
hyperarousal were not reported.  Additionally, there was no 
particular event that occurred in service that was causing 
his current problems.  In discussing whether the veteran's 
psychiatric disorder was related to his period of active 
service, the examiner found that there was no relationship.  
The rationale provided for the opinion was that the veteran's 
symptoms did not meet the criteria of the DSM-IV for a PTSD 
diagnosis.  Further, the veteran did not receive psychiatric 
care while in the military and did not receive any 
psychiatric care until 30 years after his separation from 
service.  In the 30-year interval, there were no symptoms, 
complaints, or treatment for any psychiatric disorder.

In March 2006, the veteran submitted a statement detailing 
the psychiatric treatment he had received over the years, 
including alleged treatment during service.  Indeed, a review 
of the claims file reflects psychiatric treatment as early as 
1959, just 5 years after the veteran's separation from 
service, and fairly consistent psychiatric treatment from 
that point to the present.  The veteran also noted that he 
has been in receipt of Social Security disability benefits 
for his psychiatric disorder since 1959, and that he has been 
in receipt of VA nonservice-connected pension with housebound 
benefits due to the chronicity of his psychiatric symptoms 
since 2001.  Because it does not appear that the October 2005 
VA examiner took these facts into consideration in rendering 
her opinion, the Board finds that an additional examination, 
with an opinion based on the entirety of the veteran's 
record, is necessary in order to fairly decide the merits of 
the veteran's claim.

The Board also finds that an additional examination is 
necessary in order to reconcile a conflicting opinion that 
was not of record at the time of the October 2005 
examination.  An opinion rendered in February 2006 found that 
the veteran met the DSM-IV criteria for a diagnosis of PTSD 
based upon the facts that the veteran reported experiencing 
nightmares and flashbacks associated with combat in Korea, 
including witnessing the deaths or injuries of several of his 
close friends, and avoided watching television with subjects 
that reminded him of combat.  Additionally, the veteran's 
symptoms of irritability, poor concentration, impaired 
memory, and exaggerated response to stimuli also indicated 
that a diagnosis of PTSD was proper.  Because this opinion 
conflicts with the opinion rendered by the October 2005 VA 
examiner and was not of record at the time that opinion was 
rendered, the Board finds that an additional examination and 
opinion reconciling the two is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the veteran's records from 
the VA outpatient clinic in Mayaguez, 
Puerto Rico, dated from 1998 to the 
present.  If any of these records are 
no longer on file at the above-listed 
facility, a request should be made for 
the same from the appropriate storage 
facility.  All efforts to obtain VA 
records should be fully documented, and 
the VA facilities must provide a 
negative response if records are not 
available.

2.  Contact the Social Security 
Administration and request that agency 
to provide a copy of the administration 
decision granting the veteran 
disability benefits as well as the 
medical records upon which the decision 
was based.

3.  After obtaining the above records, 
schedule the veteran for a psychiatric 
examination with an examiner who did 
not conduct the October 2005 
examination for the purpose of 
ascertaining the nature and etiology of 
any acquired psychiatric disorder, to 
include PTSD.  The examination should 
include a review of the veteran's 
history and current complaints, as well 
as a comprehensive mental status 
evaluation.  Any indicated diagnostic 
studies, including psychological 
testing, must also be accomplished.  
All established psychiatric diagnoses 
are then to be fully set forth.  The 
examiner should specifically state 
whether or not the criteria for a 
diagnosis of PTSD pursuant to DSM-IV 
are met and should explain why or why 
not.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the 
examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must 
indicate that the claims file was 
reviewed in conjunction with the 
examination.  

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that any current 
psychiatric disorder is causally or 
etiologically related to the veteran's 
period of active service.  The examiner 
should take into consideration the 
veteran's contention that he 
experienced panic attacks during 
service.  In this regard, the examiner 
should specifically opine as to whether 
there is a 50 percent probability or 
greater that the veteran's history of 
"black outs," noted in September 1953, 
and his October 1952 record of 
treatment for chest pain are related to 
his current psychiatric disorder.  The 
examiner should attempt to reconcile 
his/her opinion with the medical 
opinions of record, with particular 
attention to those opinions rendered in 
October 2005 and February 2006.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

If the examiner feels that the 
requested opinion cannot be given 
without resort to speculation, he or 
she should so state.

4.  Upon completion of the above 
development, the RO should then 
readjudicate the veteran's claim for 
entitlement to service connection for a 
nervous condition, to include PTSD.  
The RO should consider new evidence 
added to the claims file.  If the RO's 
decision remains adverse to the 
veteran, the RO should provide the 
veteran and his representative, with a 
supplemental statement of the case and 
the appropriate period for response 
thereto.  The case should then be 
returned to the Board, as appropriate, 
for further review.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


